DETAILED ACTION
 
   Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/22 has been entered.  In the amendment, claim 1 has been amended. Claims 1-12 are currently pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amo et al. (JP 2005-344597) in view of Mori et al. (US 2015/0158016). 

With regard to claim 1:
Amo discloses a reductant injecting device, comprising:
a honeycomb structure comprising a pillar shaped honeycomb structure portion having a partition wall that defines a plurality of cells each extending from a fluid inflow end face to a fluid outflow end face (see Fig. 1, par. [0022]);
at least one pair of electrode portions (not shown) being configured to heat the honeycomb structure portion by conducting a current (see par. [0021, 0040]), the honeycomb structure being configured to decompose urea in an aqueous honeycomb structure portion heated by conducting the current to generate ammonia (see  [0030]);
an inner cylinder (not numbered) being configured to house the honeycomb structure, the inner cylinder having a carrier gas introduction port (not numbered) being configured to introduce a carrier gas on the fluid inflow end face side (see Fig. 2),
a urea sprayer (21) (Fig. 2, par. [0020]) being configured to spray the aqueous urea solution to the inflow end face of the honeycomb structure portion, the urea sprayer (21) being arranged at one end of the inner cylinder (see Fig. 2); and
an outer cylinder (16) (Fig. 2) arranged on an outer peripheral side of the inner cylinder,
the outer cylinder (16) being spaced apart from the inner cylinder and having a carrier gas inflow port (not numbered) being configured to allow the carried gas to flow from the fluid outflow end face side of the honeycomb structure portion (see Fig. 1);



wherein a flow path through which the carrier gas passes is formed between the inner cylinder and the outer cylinder, and the reductant injecting device is configured to heat the carrier gas through which the flow path passes by heat exchanger with the honeycomb structure portion heated by conducting the current (see par. [0021, 0042]). 
	However, Amo fails to disclose the electrodes being formed directly on the side surface of the honeycomb structure portion.
Mori teaches that electrodes (2) (Fig. 1) being formed directly on a side surface of a honeycomb structure catalyst (10) to heat up the catalyst (see abstract, par. [0108]).

    PNG
    media_image1.png
    421
    580
    media_image1.png
    Greyscale


One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Amo such that the electrodes being formed directly on the side surface of the honeycomb structure portion as taught by Mori, as both Amo and Mori references are directed to the same field of endeavor, an exhaust gas treatment system of an internal combustion engine.  It is known in the art that the electrodes being formed directly on the side surface of the honeycomb structure catalyst as disclosed by Mori, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amo by using the electrodes being formed directly on the side surface of the honeycomb structure portion as disclosed by Mori to heat the catalyst in the aftertreatment system (see Mori, par. [0107]).  In addition, the Amo and Mori references are known work in one of field of endeavor, and such modification is merely the use of known technique for heating the catalyst device to improve a similar device, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense. (See "KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)").

Regarding claim 6, the modified Amo discloses the reductant injecting device according to claim 1, Amo further discloses wherein the carrier gas is an exhaust gas (see translation, par. [0028)). 

Regarding claim 9, the modified Amo discloses the reductant injecting device according to claim 1; Mori further teaches wherein the honeycomb structure portion contains a silicon-silicon carbide composite material or silicon carbide as a main component (see par. [0014, 0015).

Regarding claim 11, Amo discloses an exhaust gas processing device, comprising an exhaust gas pipe through which an exhaust gas flows; the reductant injecting device according to claim 1, being configured to inject ammonia into the exhaust gas pipe; and an SCR catalyst (8) (Fig. 1, translation, par. [0017]) arranged at the exhaust cylinder on a downstream side of a position where the ammonia is injected (see Fig. 1).

Regarding claim 12, Amo discloses a method for processing an exhaust gas, the method comprising injecting generated ammonia into the exhaust gas by the reductant injecting device according to claim 1, and reducing the exhaust gas mixed with the ammonia by an SCR (see translation, par. [0050]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Amo et al. (JP 2005-344597) in view of Mori et al. (US 2015/0158016) as applied to claim 1 above, and further in view of Olivier (US Patent 9,027,332).

Regarding claims 2, 3, the modified Amo discloses the reductant injecting device according to claim 1; Amo further discloses wherein one end of the inner cylinder, at which the urea sprayer (21) (Fig. 2) is arranged, has a closing surface opposing to the fluid inflow end face of the honeycomb structure portion (see Fig. 2); wherein the inner cylinder has a reduced diameter portion at a position between the honeycomb structure portion and the urea sprayer (see Fig. 2); however, Amo fails to disclose that the carrier gas introduction port is provided at the reduced diameter portion on the closing surface side.
Olivier teaches a cylinder (46) (Fig. 5) at which a reductant sprayer (see Fig. 2) is arranged, has a closing surface opposing to the fluid inflow end face of the reductant sprayer being arranged, and the carrier gas introduction ports (90) are provided at a reduced diameter portion on the closing surface side (see Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing the carrier gas introduction port at the reduced diameter portion on the closing surface side as taught by Olivier for improving heat transfer, fuel efficiency and/or energy usage in a mixer system (see Olivier, col. 1, lines 49--52).

Regarding claim 4, the modified Amo discloses the reductant injecting device according to claim 2, Olivier further teaches wherein a plurality of carrier gas introduction ports are concentrically provided around the urea sprayer, in a cross section orthogonal to a length direction of the inner cylinder (see Fig. 5).

Regarding claim 5, the modified Amo discloses the reductant injecting device according to claim 1, however, Amo fails to disclose wherein the carrier gas introduction port has a circular shape.
It would have been an obvious matter of design choice to have the carrier gas introduction port in a circular shape, since it has been held that a change in the shape of the element involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 7, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amo et al. (JP 2005-344597) in view of Mori et al. (US 2015/0158016) as applied to claim 1 above, in view of Omiya et al. (US 2017/ 0284257).
Regarding claim 7, the modified Amo discloses the reductant injecting device according to claim 1, Amo further discloses a urea hydrolysis catalyst (40) (Fig. 1, par. [0047]) arranged on the fluid outflow end face side of the honeycomb structure portion; however, Amo fails to disclose the urea hydrolysis body being separated from the fluid outflow end face.
Omiya teaches a urea hydrolysis catalyst (40) (Fig. 1, par. [0026]) being separated from a fluid outflow end face of a honeycomb structure body (11) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing an urea hydrolysis catalyst being separated from a fluid outflow end face of a honeycomb structure body as taught by Omiya for generating ammonia from the urea water solution with less energy even when the exhaust gas is at low temperature and then NOx in the exhaust gas can be treated with less energy (see Omiya, par. [0017]).

Regarding claim 8, the modified Amo discloses the reductant injecting device according to claim 1; however, Amo fails to disclose wherein the honeycomb structure portion has an electrical resistivity of from 0.01 to 500 Omega.cm.
Omiya teaches that a honeycomb structure has an electrical resistivity of from 0.01 to 500 Omega. cm (see par. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing a honeycomb structure having an electrical resistivity of from 0.01 to 500 Omega.cm as taught by Omiya for causing the honeycomb structure to effectively generate heat by application of voltage to the pair of electrode members (see Omiya, par. [0040]).

Regarding claim 10, the modified Amo discloses the reductant injecting device according to claim 1; however, Amo fails to disclose wherein the honeycomb structure portion has a surface area per unit volume of from 5 cm2/cm3 or more.

Omiya teaches that a honeycomb structure portion has a surface area per unit volume of from 5 cm2/cm3 or more (see par. [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Amo by providing a honeycomb structure portion having a surface area per unit volume of from 5 cm2/cm3 or more as taught by Omiya for preventing the generation amount of ammonia being decreased (see Omiya, par. [0041]).





Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www. uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866- 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747